Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (hereinafter “OA”) has been withdrawn pursuant to 37 CFR 1.114.  Applicant's Amendment D (hereinafter “Am. D”) filed on May 19, 2021 has been entered.
Drawings
The drawings were received on April 19, 2021.  These drawings are not accepted because, inter alia, the amendments to the drawings do not comply with 37 CFR 1.84 as required by 37 CFR 1.121(d).  For example, 37 CFR 1.84(g) states:
Margins. The sheets must not contain frames around the sight (i.e., the usable surface), but should have scan target points (i.e., cross-hairs) printed on two catercorner margin corners. Each sheet must include a top margin of at least 2.5 cm. (1 inch), a left side margin of at least 2.5 cm. (1 inch), a right side margin of at least 1.5 cm. (5/8 inch), and a bottom margin of at least 1.0 cm. (3/8 inch), thereby leaving a sight no greater than 17.0 cm. by 26.2 cm. on 21.0 cm. by 29.7 cm. (DIN size A4) drawing sheets, and a sight no greater than 17.6 cm. by 24.4 cm. (6 15/16 by 9 5/8 inches) on 21.6 cm. by 27.9 cm. (8 1/2 by 11 inch) drawing sheets.  (Bold and emphases added)

	As noted, Applicant asserted that “Fig. 9 does not contain a frame but indicates dashed lines to indicate the plane of section X-X.”  (Am. D, p. 7).   However, the dashed lines in amended FIG. 9 leave the sheet 9/10 without, e.g., the top margin of at least 1 inch.  Please see attached Example 10 in the Guide for Preparation of Patent Drawings for sectional plane.
Rejections - 35 USC § 103
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OA.
2.	Claims 1-18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Unertl (US 4,247,161) in view of Otterman (US 6,691,447).
Claims 1 and 5
Unertl teaches a turret for a riflescope (10) comprising:
(A)    a base (16; FIGS. 1-3; id. 2:14-3:5) for connecting the turret to the riflescope (10);
(B)    a coarse adjustment (18; id. 2:14-3:5) supported within the base (16, FIG. 1), the coarse adjustment comprising a coarse adjustment screw (18) comprising a first screw thread (see Appendix hereinafter “Ap.”) comprising a first screw pitch (id. 2:26-28);
(C)    a fine adjustment (17, FIG. 1) supported within the base (16), the fine adjustment (17) comprising a fine adjustment screw (16) comprising a second screw thread (id. 2:26-28, see Ap.) comprising a second screw pitch that is finer than the first screw pitch, wherein the coarse adjustment screw (18) is received within a threaded hole of the fine adjustment screw (17); and
(D)    a reticle engagement component (21, 12; FIG. 1; id. 2:40-49) that engages at least one of the coarse adjustment (18) and fine adjustment (17);
(E)    wherein actuation of the coarse adjustment (18) and the fine adjustment (17) causes movement of the reticle engagement component (21, 12).  Ibid. abstract and claims 1-11.
In summary, Unertl teaches the invention as claimed except that “the coarse adjustment screw is received within a threaded hole of the fine adjustment screw” instead of “the fine adjustment screw is received within a threaded hole of the coarse adjustment screw” as claimed.  i.e., with greater pitch than the pitch of Unertl’s second screw (17). 
Otterman teaches the pitch of Otterman’s second screw (322 or 348, FIGS. 3-4) alternatively being cut more coarsely, i.e., with greater pitch than the pitch of Otterman’s first screw (304 or 208) in order to, inter alia, allow more precise control of holdover and windage adjustment.  Ibid., 7:51-65, claims 1-24.
It would have been obvious to a person having ordinary skill in the art (PHOSITA) at the time of filing of the application to alternatively cut Unertl’s second screw more coarsely, i.e., with greater pitch than the pitch of Unertl’s first screw in order to, inter alia, allow more precise control of holdover and windage adjustment of Unertl’s turret as taught or suggested by Otterman.  The rearrangement or reversal of the screw pitches of Unertl’s second and first screws would have been an obvious matter of design choice because it would not have modified the operation of the device.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); and In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) cited in MPEP § 2144.04.  In other words, the cutting of the pitch of Unertl’s second screw more coarsely than the pitch of Unertl’s first screw would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Claim 2
Unertl’s coarse adjustment (18) is rotationally mounted within the base (16).
Claim 3

the coarse adjustment (18).  Ibid. 2:30-49.
Claim 4
Unertl teaches a first click-stop arrangement (19, 19a, 19b; FIG. 3; id. 2:19-23) between the coarse adjust movement piece (22) and the base (16).
Claim 6
The rotation of Unertl’s coarse adjustment (18) relative to the base (16) also rotates the fine adjustment (17) due to the first and second screw threads (see Ap.).
Claim 7
Unertl teaches a fine adjust movement piece (16a, 17a; FIG. 3) that is rotationally linked to the fine adjustment (17).
Claim 8
Unertl’s turret of claim 7 comprises a second click stop arrangement (22a; id. 2:30-49) between the fine adjust movement piece (16a, 17a) and the coarse adjust movement piece (22).
Claim 9
Unertl teaches a limiter (17a; FIGS. 3, 6) that limits the rotational range of the fine adjustment (17) with respect to the coarse adjustment (18).
Claim 10
Unertl’s fine adjustment (17) is limited to a rotational range of less than 360o for a fixed position of the coarse adjustment (18) because the slot/limiter (17a) is less than 360o (FIG. 6).
Claims 11-18
Please see claims 1-5 and 7-9 above.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure:
a.	Gruner et al. (WO 2018153894 A1) teaches a base (10), a coarse adjustment (2), a fine adjustment (1), and a reticle engagement component (18); 
b.	Webber (US 10,190,849) teaches a base (see, e.g., FIG. 4), a first adjustment screw (304), a second adjustment screw (302), and a reticle engagement component (302); 
c.	Huber (US 20030140545) teaches a base (6, FIG. 1), a first adjustment screw (10, FIGS. 1-3), a second adjustment screw (20, FIGS. 1, 4-5), and a reticle engagement component (26).  Ibid. claims 1-19; and
d.	Schmidt (US 6,069,754) teaches a coarse adjustment knobs (16a, 16b) and a fine adjustment knob 18 (FIGS. 1-3 and 6, id. 3:57-67).
	 			Response to Arguments
Applicant's arguments filed on May 19, 2021 have been fully considered but they are not persuasive.
Drawings 
The objections to the drawings are respectfully maintained for the reasons set forth above. 
35 USC 102 and 103
The previous art rejections of claims 1-18 set forth in the prior OA on February 19, 2021 are withdrawn in view of Applicant’s amendments.  Applicant’s arguments have been considered but are deemed to be moot in view of new grounds of rejections above.
Conclusion 
In view of the foregoing, the present application is not in condition for allowance.
Communication
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner
can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINH LUONG/Primary Examiner, Art Unit 3656